Citation Nr: 0736977	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
(bilateral knee disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part denied a 
claim of entitlement to service connection for patellofemoral 
syndrome, claimed as a bilateral knee disorder.

The veteran failed to report to a local RO hearing scheduled 
to be held in September 2006.


FINDING OF FACT

The veteran was treated for patellofemoral syndrome of both 
knees during service; however, there is no post-service 
competent medical diagnosis or X-ray evidence of a bilateral 
knee disorder.  


CONCLUSION OF LAW

Patellofemoral syndrome, claimed as a bilateral knee 
disorder, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 3.303, 
3.307, 3.309 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2002.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
a patellofemoral knee disorder.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

A November 1990 service medical record shows that the veteran 
complained of left knee pain.  He was given a diagnosis of 
lateral collateral ligament strain.  Upon physical 
examination, his left knee had no effusion, edema, or 
erythema, crepitus, or instability.  It was tender at the 
lateral knee joint line, but there was full range of motion.  
In January 1991, the veteran complained of bilateral knee 
pain, with no history of trauma or injury.  He had mild pain 
with flexion, but had a normal gait.  The knee showed no 
edema, erythema, or ecchymosis.  There was some crepitus 
noted.  The veteran was diagnosed with patellofemoral 
syndrome, bilateral knees.  

A service medical record dated in March 1991 shows continued 
complaints of bilateral pain, still without trauma or 
injuries,  The veteran complained of knee symptoms including 
difficulty walking, swelling, stiffness, grinding, popping, 
and giving way.  Crepitus was noted with patellar movement.  
The assessment was patellofemoral syndrome.  Another clinical 
record dated in August 1993 reflects a complaint of bilateral 
knee pain.  Upon examination, the veteran had full range of 
motion, and no erythema, edema, warmth, crepitus, tenderness 
noted.  The clinical assessment was overuse syndrome.  Muscle 
strength was 5/5.  The veteran was prescribed anti-
inflammatory medications and ice, and told to return if signs 
persisted.  There are no additional service medical records 
showing continued knee pain.  A physical examination for 
discharge purposes was conducted in August 1994.  In the 
section for notes, the examiner wrote patellofemoral joint 
(PFJ), bilateral knees, not clinically significant (NCS).  

The post-service medical evidence consists of VA outpatient 
treatment records dated from April 2000 to August 2005, and 
findings from a VA examination conducted in January 2005.  
The earliest record showing a complaint of knee problems is 
dated in September 2003, and reflects the veteran's 
complaints of left knee pain upon sitting or squatting and 
occasional swelling.  Bilateral knee x-rays were taken and 
were negative for degenerative joint disease.  Following a 
November 2003 VA outpatient visit, the diagnosis was 
patellofemoral knee pain.  Additional records also dated in 
November 2003 shows the veteran received a knee brace to hold 
the left knee in a stable position, and that he complained of 
right knee pain.  A VA record dated in January 2004 shows a 
diagnosis of patellofemoral knee pain.  Notes from outpatient 
physical therapy, dated in April 2004, show a clinical 
assessment of chronic retropatellar bilateral knee pain.  
Upon examination, the veteran had slight decreased range of 
motion bilaterally, with crepitus, and slight decreased 
strength.  

The veteran underwent a VA orthopedic examination in January 
2005.  His claims file was available and reviewed by the 
examiner.  The veteran related that he had pain and swelling 
with running in the service, treated with Motrin at the time.  
The veteran was given bilateral knee braces 6 to 8 months ago 
for support.  He reported occasional knee buckling with 
prolonged standing, which was controlled with the braces.  
The veteran stated that cold weather and stairs increased his 
knee pain.  He denied any specific injury to either knee 
which triggered the knee pain.  Upon physical examination, 
the veteran wore bilateral knee braces.  With the knee 
braces, he had a somewhat stiff walk, at other times the gait 
was more fluid.  The veteran was able to take off his knee 
braces while supporting himself on the other foot while 
standing.  There was no inflammation or effusion in either 
knee.  There was discomfort with palpation of the bilateral 
patella, and the medial and lateral joint lines.  Flexion and 
extension were of full range of motion.  There was excellent 
quadriceps mass.  Lachman's and McMuray's were negative 
bilaterally.  The examiner noted that the strength testing 
was inconsistent at times.  The examiner's diagnosis was 
bilateral knee pain, etiology undetermined, with history of 
"bilateral patellofemoral syndrome."

Based upon a review of the available evidence, the Board 
finds that service connection for a bilateral patellofemoral 
knee disorder is not warranted.  In reaching this conclusion, 
the Board notes again that service connection requires an 
injury or diseases in service; current residuals of such 
injury or disease; and a relationship between the current 
residuals and the injury or disease seen in service.  38 
C.F.R. § 3.303 (2007).

At the outset, the Board observes that service medical 
records reflect complaints of bilateral knee pain, as well as 
diagnoses of bilateral patellofemoral syndrome.  However, the 
x-ray performed during service was negative.  The Board also 
notes that x-rays taken in September 2003 were negative; and 
the last physical examination of record in January 2005 shows 
that the veteran's bilateral knees were essentially normal, 
with the exception of subjective discomfort with palpation.  

The cumulative VA outpatient treatment records do not reflect 
a currently diagnosed bilateral knee disorder, other than 
findings of "bilateral knee patellofemoral pain."  
Following a complete examination, the VA examiner also 
diagnosed the veteran with "bilateral knee pain, etiology 
undetermined, with history of bilateral patellofemoral 
syndrome."  The record contains no other competent medical 
evidence of a current bilateral knee disability, otherwise 
described as a chronic residual of the patellofemoral 
syndrome seen during service.  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In addition, the Board notes that there is no showing of 
continuity of a chronic bilateral knee disorder after 
discharge from service.  The veteran was discharged from 
military service in November 1994; however the first post-
service complaint of bilateral knee pain and problems was not 
until 9 years later, in September 2003.  This evidence of a 
prolonged period without medical complaint and medical 
treatment during and after military service is probative in 
determining service connection and is a factor that weighs 
against a finding of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's own assertions 
regarding his current bilateral knee pain.  However, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As a layman without 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter-such as whether his current knee problem is 
etiologically related to his bilateral knee problem which 
last appeared almost 10 years prior.  See Bostain v. West, 11 
Vet. App. at 127; Routen v. Brown, 10 Vet. App. 183, 186 
(1997), 10 Vet. App. at 186; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, the Board finds that the claim for service 
connection for bilateral patellofemoral syndrome must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; and, in the absence of competent and probative 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. at 53-56.




ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


